



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Duivenvoorde, 2018 ONCA 158

DATE: 20180215

DOCKET: C64442

MacPherson, Huscroft and Trotter JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Ronald Duivenvoorde

Appellant

Ronald Duivenvoorde, in person

Erika Chozik, duty counsel

Hannah Freeman, for the respondent

Heard: February 5, 2018

On appeal from the sentence imposed on September 12, 2017
    by Justice N. Dwyer of the Ontario Court of Justice, sitting without a jury.

APPEAL BOOK ENDORSEMENT

[1]

The appellant appeals from his sentence of 12 months following
    convictions for failure to comply with a probation order and failure to comply
    with a recognizance.  The offences involved breaching orders prohibiting him
    from possessing any device capable of accessing the Internet without prior
    permission of his probation officer and from possessing or using computers or
    devices with access to the Internet or a digital network.  The orders were made
    following the appellants second conviction for possession of child
    pornography.

[2]

The appellant submits that the sentence is outside the proper range
    given that it is first breach and he is not a long term offender.  He notes
    that he did not download illegal material.

[3]

In our view, the offences were flagrant  planned and deliberate, and
    they occurred not long after his release.  The trial judge described them as
    serious and persistent, and the appellants actions as outrageous.  We agree.

[4]

There is no basis to interfere with the trial judges exercise of
    sentencing discretion.  He made no errors in law or principle, and the sentence
    imposed is not demonstrably unfit.

[5]

The appeal is dismissed.


